Citation Nr: 0033070	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to the assignment of an increased initial 
(compensable) rating for residuals of stress fracture of the 
left 2nd metatarsal.  

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to June 1997.  
She also had a prior period of uncharacterized service from 
August 1982 to November 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1998 rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that the rating decision of July 1998 denied 
eleven claims by the veteran and she filed a notice of 
disagreement as to all eleven issues.  The RO furnished her 
with a statement of the case on the eleven issues in March 
1999.  However, on VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in May 1999, the veteran stated 
that she was filing a substantive appeal only on the issues 
of entitlement to service connection for shin splints and 
tinnitus and entitlement to a higher initial evaluation for 
residuals of a left foot stress fracture.
The Board, therefore, finds that the veteran perfected an 
appeal only on those 3 issues, and the Board has appellate 
jurisdiction only on those 3 issues.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000), 38 C.F.R. §  § 20.202 (2000); see 
also Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993) ("absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue"). 

During the pendency of the instant appeals, the veteran 
relocated to Mississippi, and jurisdiction was transferred to 
the Jackson, Mississippi, RO.

The Board is referring to the RO for appropriate action the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, post-traumatic stress disorder, a 
gastrointestinal disorder, residuals of a left wrist strain, 
and a personality disorder.  Those claims were denied on the 
basis that they were not well grounded and warrant 
readjudication in light of the recently enacted provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

The claims for service connection for bilateral shin splints 
and tinnitus are addressed in the remand portion of this 
decision.


FINDING OF FACT

Service-connected residuals of a stress fracture, left 2nd 
metatarsal, are primarily  manifested by continuing pain on a 
weekly basis.  


CONCLUSION OF LAW

Residuals of a stress fracture to the left 2nd metatarsal are 
10 percent disabling, from June 3, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5279 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of the veteran's 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, contains new provisions of 
law.  The revised statutes provide that VA must assist in the 
development of claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim. VA must make "reasonable efforts" to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  The 
revised statutes also contain expanded notice provisions, 
which require that the claimant be notified when VA is unable 
to obtain all of the relevant records which are sought in 
conjunction with a claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A)

The Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  With regard to the veteran's increased 
rating claim, the Board finds that the duty to assist the 
veteran has been satisfied.  She has been afforded a VA 
medical examination, and all of the available service medical 
records have been obtained.  The veteran has not identified 
any post-service private or VA medical treatment records 
which are pertinent to her claim, and thus, no additional 
development is required.  Although the instant claim has not 
yet been adjudicated by the RO in light of the revised 
statute, the Board finds that the veteran has not been 
prejudiced thereby as no additional action by the RO with 
regard to the increased rating claim was required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
remains open as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 225 
(1995).  The Board notes that the increased rating issue on 
appeal has been recharacterized in order to reflect that the 
claim involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in such cases, the propriety of 
the assignment of separate, or "staged" ratings, assigned for 
separate periods of time, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court specifically found 
that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection in 
addition to a prospective rating. Id.  The appellant is not 
prejudiced by framing the issue in this manner, as the claim 
has not been dismissed and the law and regulations governing 
the disability evaluations are the same, regardless of how 
the issue has been phrased.  See Fenderson, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
will herein evaluate the issue as entitlement to the 
assignment of an increased initial (compensable) evaluation 
for residuals of a left 2nd metatarsal stress fracture, from 
June 3, 1997.  The Board finds that staged evaluations are 
not appropriate in this case, as the disability involved has 
not changed significantly during the appeal period.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (rating schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

In evaluating service-connected disabilities, the Board 
determines the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (2000).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2000).  See also DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  

In addition, it is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and actually painful, 
unstable, and maligned joints are entitled to at least the 
minimum compensable rating for the joint involved. 38 C.F.R. 
§ 4.59 (1999).

In a July 1998 rating decision, service connection was 
granted for residuals of a stress fracture of the left 2nd 
metatarsal, and a zero percent (noncompensable) evaluation 
was assigned for this disability under Diagnostic Code 5284.  
Diagnostic Code 5284 pertains to evaluation of foot injuries, 
other, and provides evaluations based on severity, whether 
moderate (10 percent disabling); moderately severe (20 
percent disabling); or severe (30 percent disabling).  With 
actual loss of use of the foot, an evaluation of 40 percent 
disabling is provided.  

Based on the history of stress fracture to the left second 
metatarsal, the Board has also considered application of 
Diagnostic Code 5283, which pertains to evaluations of 
malunion or nonunion of tarsal and metatarsal bones.  
Diagnostic Code 5283 also provides evaluations based on the 
degree of severity, whether moderate (10 percent disabling); 
moderately severe (20 percent disabling); or severe (30 
percent disabling), and actual loss of use of the foot is 
rated as 40 percent disabling.  

In addition, the Board has also considered the potential 
application of Diagnostic Code 5279, as the service medical 
records indicate an assessment of metatarsalgia involving the 
left 2nd metatarsal following treatment for a stress fracture 
to that area.  Diagnostic Code 5279 pertains to evaluation of 
metatarsalgia, anterior (Morton's disease), and provides an 
evaluation of 10 percent disabling, whether unilateral or 
bilateral.  

Having reviewed the record, the Board has determined that a 
compensable evaluation is warranted for the service-connected 
residuals of a left 2nd metatarsal fracture under the 
provisions of Diagnostic Code 5279.  Service medical records 
show that in July 1995, the veteran was assessed with a 
stress fracture of the left 2nd metatarsal.  When seen for 
follow-up in August 1995, an assessment of healed stress 
fracture, 2nd metatarsal on the left, was made.  In August 
1996, the veteran sought treatment for complaints of sharp 
shooting pain in the left foot.  She reported that she had 
previously had a stress fracture.  Objective findings 
included edema and tenderness over the left 2nd metatarsal.  
X-rays were negative, and an assessment of metatarsalgia is 
indicated.  She was placed on profile for 7 days and 
medications included Motrin.  The May 1997 separation 
examination report shows that the feet and lower extremities 
were clinically evaluated as normal.  On the report of 
medical history, the veteran indicated a history of a stress 
fracture of the left 2nd metatarsal, and a notation of "no 
sequelae" was made.  

On VA examination in June 1999, the veteran gave a history of 
a stress fracture of the left foot while in basic training.  
Current complaints included occasional pain in her left foot, 
probably once a week, which subsided without any further 
treatment.  She indicated that this pain feels like a cramp 
in the muscle and she experiences the sudden onset of pain in 
the left foot in the area of the second metatarsal.  On 
examination, she walked with normal gait and was not wearing 
any special shoes.  Heel and toe walk was normal.  She was 
able to stand on one lower extremity at a time without any 
loss of balance or difficulty.  She was able to squat and 
rise without any difficulty. 

On examination of the left foot, there was no tenderness or 
swelling.  Mild hallux valgus was seen at 18 degrees on the 
left side.  Dorsiflexion was 20 degrees bilaterally, and 
plantar flexion was 50 degrees bilaterally.  Inversion was 35 
degrees, and eversion was 15 degrees.  Mild thickening of the 
left heel was noted medially.  No vascular skin changes were 
noted.  Peripheral pulses were intact.  Sensory function 
examination to pinprick was intact and symmetrical in both 
lower extremities.  It was noted that she was able to walk on 
her heels and toes without any complaints of pain, 
discomfort, or loss of balance.  An October 1998 bone scan 
was noted to be within normal limits.  Diagnoses included 
normal physical examination of both legs, mild hallux valgus 
on the left, and status post left foot injury with 
continuation of pain.  On X-ray examination of the left foot, 
there was no fracture, no dislocation, and no other 
significant abnormality.  

In the Board's view, the use of Diagnostic Code 5279 is 
appropriate in light of the fact that the veteran was 
diagnosed with metatarsalgia during the period of active 
service in conjunction with complaints of pain in the left 
2nd metatarsal.  According to Stedman's Medical Dictionary 
(26th ed. , Williams & Watkins 1995), "metatarsalgia" is 
defined as pain in the forefoot in the region of the 
metatarsals.  As noted, the veteran has reported pain in the 
area of the 2nd  metatarsal the left foot on a weekly basis, 
and she is competent to report on that which comes to her 
through her senses, to include her symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In addition, the VA examiner 
provided a diagnosis of status post left foot injury with 
continuation of pain.  

Thus, the evidence indicates that pain is the primary 
symptomatology manifested by the service-connected residuals 
of a left 2nd metatarsal fracture, and this current pathology 
is consistent with that which was exhibited in service at the 
time that metatarsalgia was diagnosed.  As such, the Board 
finds that the use of Diagnostic Code 5279 is consistent both 
with the veteran's in-service treatment for residuals of left 
2nd metatarsal fracture and the symptomatology which is 
currently exhibited.  The veteran experiences pain in the 
metatarsal area of the left foot, and thus, there is 
unilateral involvement only.  For unilateral metatarsalgia 
under Diagnostic Code 5279, an evaluation of 10 percent 
disabling is warranted.  Therefore, the Board finds that the 
available evidence warrants the assignment of an evaluation 
of 10 percent disabling for the service-connected residuals 
of a stress fracture, left 2nd metatarsal, under Diagnostic 
Code 5279.   

The Board also finds that the evidence does not support the 
assignment of an evaluation in excess of 10 percent disabling 
for the service-connected left foot disability under any of 
the other diagnostic codes.  The Board notes that no 
fracture, dislocation, or other abnormality was noted on X-
ray examination of the left foot in June 1999.  Thus, there 
is no evidence of malunion or nonunion of the left 2nd 
metatarsal bone which would warrant the assignment of an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5283.  In addition, the objective evidence does not 
indicate the manifestation of moderately severe foot injury 
residuals which would warrant the assignment of an evaluation 
in excess of 10 percent disabling under Diagnostic Code 5284. 

The Board also notes that diagnoses on VA examination in 1999 
included mild hallux valgus on the left side.  However, 
hallux valgus has not been identified with or attributed to 
the service-connected residuals of a left 2nd metatarsal 
fracture, and service connection has not been granted for 
hallux valgus of the left foot.  In establishing a service-
connected evaluation, the use of manifestations not resulting 
from service-connected disease or injury is to be avoided. 38 
C.F.R. § 4.14 (2000). The Board may not consider the 
symptomatology associated with the veteran's nonservice-
connected diagnoses when determining the appropriate rating 
for a service-connected disability.  Thus, the use of 
Diagnostic Code 5280 (which pertains to evaluation of 
unilateral hallux valgus) is not appropriate in this 
instance.  

Finally, the Board has considered whether an evaluation is 
warranted for the left 2nd metatarsal stress fracture 
residuals on the basis of functional loss, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding 
in DeLuca, supra.  The Board finds that the evidence is not 
indicative of a degree of functional loss which exceeds the 
level of disability contemplated by the assignment of a 10 
percent rating herein.  On VA examination in 1999, the 
veteran walked with a normal gait, she was able to squat and 
arise again with no difficulty, and she was able to walk on 
her heels and toes without any complaints of pain, 
discomfort, or loss of balance.  Thus, there was no evidence 
of less movement than normal, more motion than normal, or 
incoordination.  Peripheral pulses and sensory function was 
intact in the left lower extremity, and there was no evidence 
of weakened movement, loss of strength, or excess 
fatigability.  The veteran did complain of pain in her left 
foot; however, the objective examination did not suggest that 
her gait or functional abilities were limited by pain to a 
degree in excess of the 10 percent rating which has been 
assigned.  Thus, the evidence is not indicative of an 
additional degree of functional loss which would warrant the 
assignment of an evaluation in excess of 10 percent.  

The Board also finds that the evidence does not reflect that 
the service-connected residuals of a left 2nd metatarsal 
stress fracture have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluations), or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of assignment of an extra-
schedular evaluation. See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons stated above, therefore, the Board concludes 
that the service-connected residuals of a left 2nd metatarsal 
fracture are primarily manifested by pain occurring on a 
weekly basis and an evaluation of 10 percent is warranted, 
from June 3, 1997.  


ORDER

An evaluation of 10 percent disabling is granted for 
residuals of a stress fracture, left 2nd metatarsal, from 
June 3, 1997, subject to the laws and regulations governing 
the award of monetary benefits.  


REMAND

Having reviewed the record, the Board has concluded that the 
claims for service connection for tinnitus and for bilateral 
shin splints must be remanded to the RO for the purpose of 
further evidentiary development and to ensure compliance with 
the recently enacted provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  

Initially, the Board notes that the RO found that these 
service connection claims were not well grounded.  During the 
pendency of this appeal, portions of Title 38 of the United 
States Code have been amended.  Specifically, 38 U.S.C.A. 
§ 5103, which concerns VA's duty to assist a claimant with 
the development of facts pertinent to his claim, has been 
substantially revised.  The revised statutes contain no 
"well-grounded claim" requirement and, instead, provide 
that VA must assist in the development of claims unless "no 
reasonable possibility" exists that such assistance would 
aid in substantiating the claim.  VA must make "reasonable 
efforts" to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____(2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A).  The Board finds that these revisions 
are applicable to the instant claims as they are more 
favorable than the prior statutory provisions.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  On remand, the RO 
will have the opportunity to readjudicate these service 
connection claims in light of the statutory amendments.  

The revised statutory provisions also indicate that VA's duty 
to assist includes the duty to obtain medical examinations 
and opinions when necessary for making a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if there is evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence for a decision to be made 
on the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In applying the new statute to the instant appeal, the Board 
has concluded that it is necessary to obtain additional 
examinations and medical opinions with regard to the claims 
for service connection for tinnitus and for bilateral shin 
splints.  

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

With regard to the tinnitus claim, service medical records 
include a reference audiogram report, dated January 1996.  
The report includes a notation of "routinely exposed to 
hazardous noise," in the "remarks" section, and it was 
noted that the veteran's hearing acuity would be tested prior 
to and following exposure in noise duties.  On VA examination 
in October 1997, the veteran reported left ear tinnitus and 
she gave a history of noise exposure while in the military.  
She again reported tinnitus, greater on the left side, on VA 
examination in June 1999.  The Board finds that it is 
necessary to obtain an opinion as to whether the currently 
manifested tinnitus is related to the hazardous noise 
exposure which was documented during the veteran's period of 
active service.   

With regard to the bilateral shin splints claim, service 
medical records show an assessment of left distal tibia 
stress reaction in June 1995.  She sought treatment for 
complaints of right leg pain beginning in August 1995, and 
she was evaluated for a questionable stress fracture of the 
tibia.  In September 1995, she was treated for complaints of 
right shin pain, and objective findings included tenderness 
to palpation in the right shin.  An assessment of right shin 
splints is shown.  She continued to be treated for shin 
splints in October and November of 1995.  She eventually 
underwent work-up, including a bone scan, to rule out a 
tibial stress fracture, and no abnormalities were identified.  
A December 1995 health record from a podiatry clinic shows an 
assessment of right lower leg pain, rule out 
posterior/anterior shin splints.  At the time of her May 1997 
separation examination, she gave a history of cramps in her 
legs from shin splints.  

On postservice VA examination in June 1999, the veteran 
reported that ever since she was diagnosed with shin splint 
syndrome, she continued to have pain 24 hours a day.  She 
described the pain at a level of 5 on a scale of zero to 10 
when she is on her feet.  She reported occasional swelling in 
her legs and denied sensory symptoms.  Physical examination 
of both legs was normal.  

Thus, there is an inservice history of treatment for a 
diagnosis of shin splints, and the veteran has reported that 
she currently experiences pain in her legs on a daily basis; 
however, there were no objective findings which could account 
for her complaints of pain on recent VA examination.  The 
Court has recently held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

On remand, the veteran will be afforded another VA 
examination in order to determine whether there is underlying 
pathology which could account for her current complaints of 
pain in the lower extremities, and an opinion will be sought 
as to whether any such pathology is etiologically related to 
the period of active service and her treatment for shin 
splints therein.  In addition, the veteran will be informed 
of the evidence which is needed to support her claim, to 
include notification of the need to submit evidence of a 
current disability, in light of the provisions of the 
recently enacted legislation.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the need to submit evidence of current 
disability in conjunction with her 
claims.  In order to assist the veteran, 
the RO should contact the veteran and ask 
that she provide information regarding 
the location and dates for any post-
service treatment she has received for 
tinnitus and shin splints.  Utilizing the 
information provided by the veteran, and 
upon obtaining the appropriate 
authorizations, the RO should contact all 
named caregivers and facilities in order 
to request copies of treatment records 
which are relevant to these appeals.  

2.  Thereafter, the RO should make the 
veteran's claims folder available for 
review by a physician with expertise in 
the area of ear disorders.  It is 
imperative that the examiner review a 
copy of this REMAND and all available 
medical records, including the service 
medical records and the reports of 
postservice VA examinations.  The 
physician-reviewer should provide an 
opinion as to whether tinnitus, as 
currently reported by the veteran, is 
related to her period of active service 
and specifically, to exposure to 
hazardous noise which is documented 
therein.  Specifically, the physician-
reviewer should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the currently manifested tinnitus is 
related to noise exposure during the 
veteran's period of active service.  

Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached, and if any of the 
requested findings/opinions cannot be 
provided, the reasons therefor should be 
expressly indicated in the opinion 
report.  

3.  The RO should also schedule the 
veteran for an orthopedic examination, 
for the purpose of determining whether 
there is any underlying pathology 
associated with her complaints of 
constant pain in the lower extremities. 
It is imperative that the examiner review 
a copy of this REMAND and all available 
medical records, including the service 
medical records and the reports of 
postservice VA examinations.  All special 
tests/studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  The examiner 
should specifically identify the 
objective pathology, if any, which is 
related to the veteran's complaints of 
constant lower extremity pain.  In 
addition, the examiner should indicate 
whether shin splints are currently 
manifested.  The orthopedic examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that any lower extremity disorder which 
is diagnosed is related to any event or 
manifestation during the veteran's active 
service. 
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached, and if any of the 
specified findings and/or opinions cannot 
be provided, the reasons therefor should 
be expressly indicated in the examination 
report.  

3.  In connection with the above-cited 
development, the RO is advised to comply 
with notification requirements regarding 
the duty to report and the failure to 
report for an examination.  Specifically, 
the veteran should be notified of the 
provisions of 38 C.F.R. § 3.655 with 
respect to examination reporting 
requirements for original claims.  VA has 
a duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Notification 
of this regulation is hereby given.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any requested report does not 
contain all of the necessary findings 
and/or opinions, it should be returned 
for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim in light of 
the recently enacted provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000), to include compliance with all 
notice provisions specified therein.  If 
the decision remains adverse, the RO 
should provide the appellant and her 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, if otherwise in order. The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



